Status of Claims
This action is in reply to the Amendments filed on 10/28/2021.
Claims 1-14 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 10/28/2021, has been entered. Claims 1, 4, 5, 7, 9, 10, 13 and 14 have been amended. 
Objections to the Claims 
	The Objections to the Claims from the Office Action dated 06/04/2021 have been withdrawn pursuant Applicant’s amendments, however new objections have been added.

Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections from the Office Action dated 06/04/2021 have been withdrawn pursuant Applicant’s amendments, however a new rejection has been added.
Priority
The examiner acknowledges that the instant application claims Provisional Application 62/830,980, filed on 04/08/2019, and therefore the claims receive the effective filing date of 04/08/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 10/28/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 objected to because of the following informalities:  
-Claims 1, 7 and 10 read “routing the first corresponding food item identifier to a one or more first kitchen electronic devices” but should likely read “routing the first corresponding food item identifier to one or more first kitchen electronic devices”
-Claims 1, 7 and 10 reads “routing the second corresponding food item identifier to a one or more second kitchen electronic devices” but should likely read “routing the second corresponding food item identifier to one or more second kitchen electronic devices”
Claims 2-6, 8-9, and 11-14 inherit the deficiencies noted in claims 1, 7, and 10 and are therefore objected to on the same basis.
-Claims 5 and 9 read “the at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen” but likely should read “at least one of the one or more first kitchen electronic devices located in the first kitchen and at least one of the one or more second kitchen electronic devices located in the second kitchen”
Claim 7 reads “receiving, at the server, a first food item completion notification from a user of the one or more electronic devices at the first kitchen” but should likely read “receiving, at the server, a first food item completion notification from a user of the one or more first kitchen electronic devices at the first kitchen”
Claims 8-9 inherit the deficiencies noted in claim 7 and are therefore objected to on the same basis.
-Claim 10 reads “notifying, by the server, at least one second kitchen electronic device located in the second kitchen” but should likely read “notifying, by the server, at least one of the one or more second kitchen electronic devices located in the second kitchen”
-Claim 10 reads “a notification from at least one first kitchen electronic device located in the first kitchen” but should likely read “a notification from at least one of the one or more first kitchen electronic devices located in the first kitchen”
-Claim 10 reads “f. notifying, by the server, at least one second kitchen electronic device located in the second kitchen” but should likely read “f. notifying, by the server, the at least one of the one or more second kitchen electronic devices located in the second kitchen”
Claims 11-14 inherit the deficiencies noted in claim 10 and are therefore objected to on the same basis.
-Claim 13 reads “the at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen” but likely should read “the at least one of the one or more first kitchen electronic devices located in the first kitchen and the at least one of the one or more second kitchen electronic devices located in the second kitchen”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 10 recites the limitation “receiving, at a server, the food order associated with the customer at an ordering electronic device.” It is unclear to one of ordinary skill in the art if the receiving is being done at the server or at an ordering electronic device. Is the customer just located at an ordering electronic device? Is the food order received as input from an ordering electronic device and then received at the server? For the purpose of this examination, Examiner interprets “receiving, at a server, the food order associated with the customer at an ordering electronic device” as the food order being received as input from an ordering electronic device and then received at the server.
Claims 2-6, 8-9, and 11-14 inherit the deficiencies noted in claims 1, 7, and 10 and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-a. receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items; 
-b. selecting, by a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen; 
selecting, by the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen; 
-d. receiving, at the server, a first food item delivery storage notification from one of one or more delivery storage electronic devices indicating the first food item is located at one of a plurality of delivery storage locations; and 
-e. receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second -2-food item is prepared for storage, and, in response, transmitting to the one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item.
The above limitations recite the concept of processing customer orders in a multi-kitchen environment. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations of receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items; selecting, by a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen; selecting, by the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen; receiving, at the server, a first food item delivery storage notification from one of one or more delivery storage electronic devices indicating the first food item is located at one of a plurality of delivery storage locations; and receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second -2-food item is prepared for storage, and, in response, transmitting to the one or more delivery the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the receiving is done at a server at an ordering electronic device, the selecting is done by a router, the routing is done to a one or more first kitchen electronic device, the selecting is one by the router, the routing is done to a one or more second kitchen electronic devices, the receiving is done at the server, the receiving is from one of one or more delivery storage electronic devices, the receiving is done at the server, the receiving is from one or more second kitchen electronic devices, and the transmitting is to the one or more delivery storage electronic devices, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “server,” “ordering electronic device,” “router,” “one or more first kitchen electronic devices,” “one or more second kitchen electronic devices,” and “one or more delivery storage electronic devices” language, “receiving,” “selecting,” “routing,” and “transmitting” in the context of this claim encompasses sales activities. 

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a. receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items; 
by a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen; 
-c. selecting, by the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen; 
-d. receiving, at the server, a first food item delivery storage notification from one of one or more delivery storage electronic devices indicating the first food item is located at one of a plurality of delivery storage locations; and 
-e. receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to the one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or 
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 7 is a method reciting similar functions as claim 1.  Examiner notes that claim 7 similarly recites the additional elements of a server, an ordering electronic device, a router, one or more first kitchen electronic devices, one or more second kitchen electronic devices, and one 

Claim 10 is a method reciting similar functions as claim 1.  Examiner notes that claim 10 similarly recites the additional elements of a server, an ordering electronic device, a router, one or more first kitchen electronic devices, one or more second kitchen electronic devices, at least one second kitchen electronic device, and at least one first kitchen electronic device, however, claim 10 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 7 and 10 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-6, 8-9, and 11-14, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-6, 8-9, and 11-14 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 6, 8 and 11-12, do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-5, 9, and 13-14 recite the additional elements of one or more delivery pairing electronic devices, one or more delivery storage 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (US 2019/0035037 A1), previously cited and hereinafter Chase, in view of Silva et al. (US 2009/0228836 A1), previously cited and hereinafter Silva, in further view of Baggott et al. (US 2018/0025298 A1), previously cited and hereinafter Baggott.
Regarding claim 1, a method (i.e. [0020]) for processing a customer's food order in a multi- kitchen environment having at least a first kitchen and a second kitchen, the method comprising the steps of: 
-a. receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items (Chase, see at least: [0044], [0050], and [0042] -“Computer Ordering System 100 receives food orders 110 from customers 10 via VRS Applications 200 installed on computing devices 20 [i.e. receiving the food order associated with the customer at an ordering electronic device]” and “food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. the order comprising at least first and second food items]” and “Computer Ordering System 100 includes one or more computer servers 120 [i.e. receiving at a server]”); 
-b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., 114 and associated food order ID 111 would be electronically transmitted [i.e. one or more first kitchen electronic devices] for production to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen]”); 
-c. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the second kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted [i.e. one or more second kitchen electronic devices] for production to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen]”); 
-d. receiving, at the server, a first food item delivery storage notification from one of one or more delivery storage electronic devices indicating the first food item is located at one of a plurality of delivery storage locations (Chase, see at least: [0056] - “Each kitchen 310 that is 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving a first food item delivery storage notification from one of one or more delivery storage electronic devices] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. indicating the first food item is located at one of a plurality of delivery storage locations], and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300” see also [0041] regarding the server of the system; Examiner notes that the location of each order to be aggregated in the sorting system are the plurality of delivery storage locations); and 
-e. receiving, at the server, a second food item completion notification from one or more electronic devices indicating the second -2-food item is prepared for storage, and, in response, transmitting to the one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330) [i.e. from one or more electronic devices], and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving, at the server, a second food item completion notification from one or more electronic devices indicating the second -2-food item is prepared for storage] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer 320 directs the sorting system 340 [i.e. transmitting to the one or more delivery storage electronic devices] to first aggregate all of the food items 114 included in a specific order 110 [i.e. in response, transmitting to one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item], and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300” see also [0042] regarding the server of the system).

Chase does not explicitly disclose selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen.
Silva, however, teaches a restaurant ordering system menu application (i.e. abstract), including the known technique of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the first food item is not used by the first kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a first corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be 110 (and also possible a kitchen display system) [i.e. when the identifier of the first food item is not used by the first kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”); and
the known technique of selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen (Silva, see at least: [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the second food item is not used by the second kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a second corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the second food item is not used by the second kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”). These known techniques are applicable to the method of Chase as they both share characteristics and capabilities, namely, they are directed to a restaurant ordering system menu application.
It would have been recognized that applying the known techniques of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the 

Chase in view of Silva does not explicitly teach the selecting in step b. being by a router; the selecting in step c. being by a router; and receiving a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen.
Baggott, however, teaches a computerized system for product creation (i.e. [0007]), including the known technique of selecting by a router (Baggott, see at least: [0052] and [0050] - “the instructions may be issued by order queue 106A and sent using a communication router of system 100 to the applicable food station manager application(s) [i.e. selecting by a router]” and “order queue 106A is configured to store information generated by the system 100 and/or retrieved from one or more information sources”); and
106A and sent using a communication router of system 100 to the applicable food station manager application(s) [i.e. selecting by a router]” and “order queue 106A is configured to store information generated by the system 100 and/or retrieved from one or more information sources”). 
the known technique of receiving a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen (Baggott, see at least: [0052] - “the instructions may be issued by order queue 106A and sent using a communication router of system 100 to the kitchen manager application 108A, which then sends appropriate instructions to the applicable food station manager application(s) [i.e. from the one or more second kitchen electronic devices located at the second kitchen]. The food station manager application may further be configured to…receive inputs from an operator such as reporting when a task is complete [i.e. receiving a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen]”). This known technique is applicable to the method of Chase in view of Silva as they both share characteristics and capabilities, namely, they are directed to a computerized system for product creation.
It would have been recognized that applying the known techniques of selecting being by a router; selecting being by a router; and receiving a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen, as taught by Baggott, to the teachings Chase in view of Silva, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modifications of selecting being by a router; selecting being by a router; and receiving a second food item 

Regarding claim 2, the combination of Chase/Silva/Baggott teaches the method of claim 1. Chase further discloses:
-f. receiving an alert an appropriate delivery driver is present (Chase, see at least: [0051] - “Facility computer server 320 of Central Kitchen Facility 300 communicates with delivery vehicles 40 to ensure that delivery vehicles 40 are available to pick-up and deliver orders 110 from Central Kitchen Facility 300”); and 
-g. transmitting the delivery storage locations of the first and second food items to one or more delivery pairing electronic devices to assist pairing the first and second food items with the appropriate delivery driver (Chase, see at least: [0050] and [0052] - “Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. the delivery storage locations of the first and second food items], and then directs the completed order 110 to an order-loading zone in Central Kitchen Facility 300 [i.e. transmitting the delivery storage locations of the first and second food items to one or more delivery pairing electronic devices]” and “Facility computer server 320 of Central Kitchen Facility 300 continually monitors the delivery locations 116 for all pending orders 110 and uses a Delivery Optimizing Algorithm to group food orders 110 that are ready for loading so that they 40 on a multi-leg trip [i.e. to assist pairing the first and second food items with the appropriate delivery driver]”).

Regarding claim 3, the combination of Chase/Silva/Baggott teaches the method of claim 1. Chase further discloses:
-after step e: receiving a second food item delivery storage notification from one of one or more delivery storage electronic devices that the second food item is located at the delivery storage location of the first food item (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110, and then [i.e. receiving a second food item delivery storage notification from one of one or more delivery storage electronic devices that the second food item is located at the delivery storage location of the first food item] directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300”).

Regarding claim 4, the combination of Chase/Silva/Baggott teaches the method of claim 1. Chase further discloses:
-after step e: receiving outbound delivery notification from an outbound delivery electronic device that the first and second food items are outbound for delivery to the customer 40 leaves Central Kitchen Facility 300 to a delivery location 116 with an order 110, Computer Ordering System 100 may transmit a food order delivery status notification 402 [i.e. that the first and second food items are outbound for delivery to the customer] via the VRS Application 200, mobile phone text message or other method to let the customer 10 know of a pending delivery [i.e. after step e: receiving outbound delivery notification]” and “Facility computer server 320 may communicate with third-party delivery vehicles 40 [i.e. from an outbound delivery electronic device] that wish to be pre-positioned in the queue a real-time indication of expected wait time for an order to be loaded”).

Regarding claim 5, the combination of Chase/Silva/Baggott teaches the method of claim 1.
Baggott further teaches wherein the at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen comprises one of a display device and a printer (Baggott, see at least: [0055] - “Each of the plurality of food stations in the kitchen may also include a display means [i.e. the at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen comprises one of a display device and a printer] which may comprise various types of known displays such as liquid crystal diode displays, light emitting diode display, and the like upon which information may be displayed in a manner perceptible to the user”). 
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Chase in view of Silva, at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen comprises f a display device and a printer, as taught by Baggott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Chase in view of Silva, to include the teachings of Baggott, in order to allow for an order to be ready for pick up by when all items have been recently completed (see Baggott, [0069]).

Regarding claim 6, Chase in view of Silva teaches the method of claim 1. 
Baggott further teaches a computerized system for product creation (i.e. [0007]), including the known technique of wherein step c) is delayed based on one or more of a time to complete preparation of one of the first and second food items, identity of staff in one of the first and second kitchens, length of queue of food items to be prepared in one of the first and second kitchens, and estimated time of arrival of a delivery driver (Baggott, see at least: [0069] - “order 1, item 5 requires the longest cook time (eight time periods) amongst all the items in order 1.  Similarly, order 1, item 2 requires the shortest cook time (two time periods).  When the each of the five items in order 1 are cooked in parallel, the system 100 determines that the cook time will be approximately eight time periods (because of the longest duration of item 5).  In one embodiment, the kitchen manager application 108A makes these determinations and then calculates the wait times before dispatching the item to the appropriate food station for each item in the order [i.e. step c) is delayed].  The wait times are calculated such that all items in the order will complete cooking at the same time [i.e. based on one or more of a time to complete preparation of one of the first and second food items], such that the order is ready for pick up by 

Regarding claim 10, Chase discloses a method (i.e. [0020]) for processing a customer food order in a multi-kitchen environment, the method comprising:  
-a. receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising a food item (Chase, see at least: [0044], [0050] and [0042] - “Computer Ordering System 100 receives food orders 110 from customers 10 via VRS Applications 200 installed on computing devices 20 [i.e. r receiving the food order associated with the customer at an ordering electronic device]” and “food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. the order comprising a food item]” and “Computer Ordering System 100 includes one or more computer servers 120 [i.e. receiving at a server]”); 
-b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen with instructions to prepare at least a portion of a first corresponding food item (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the first kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production [i.e. with instructions to prepare at least a portion of a first corresponding food item] to their respective kitchens 310 co-located in Central Kitchen Facility 300 [i.e. routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen]”); 
-c. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen with instructions to prepare at least a portion of a second corresponding food item (Chase, see at least: [0050] – “Facility computer server 320 analyzes all of the food items 114 in a received food order 110  [i.e. selecting from one or more food item identifiers a second corresponding food item identifier based on an identifier of the second food item] and instructs the corresponding kitchens 310 in Central Kitchen Facility 300 to simultaneously produce the food items 114 in food order 110. For example, if food items 114 in a food order 110 were selected from menus corresponding to different kitchens 310 (i.e., different restaurant entities) [i.e. based on information associated with the second kitchen], each ordered item 114 and associated food order ID 111 would be electronically transmitted for production [i.e. with instructions to prepare at least a portion of a second corresponding food item] to their respective kitchens 310 co-located in Central Kitchen 300 [i.e. routing the second corresponding food item identifier to one or more electronic devices at the second kitchen]”).

Chase does not explicitly disclose selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen.
Silva, however, teaches a restaurant ordering system menu application (i.e. abstract), including the known technique of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043] - “the translation layer 316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the first food item is not used by the first kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a first corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the first food item is not used by the first kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”); and
316 may be provided by an extended markup language (XML) mapping file which describes how products and items offered on the menu of the kiosk system 102 relate to [i.e. when the identifier of the second food item is not used by the second kitchen] the SKUs in the POS system 110 [i.e. selecting from one or more alternative food item identifiers a second corresponding food item identifier]” and “the data in the kiosk database 104 is not understandable by the POS system 110 and its underlying database…it is desirable for customer orders placed on the kiosk systems 102 to be immediately transmitted into the POS system 110 (and also possible a kitchen display system) [i.e. when the identifier of the second food item is not used by the second kitchen] so that the restaurant has a record of the transaction and can prepare the food…to provide the immediate and accurate transfer of information between the kiosk system 102 and a POS system 110, the translation layer 316 is added between the kiosk system 102 and the POS system 110”). These known techniques are applicable to the method of Chase as they both share characteristics and capabilities, namely, they are directed to a restaurant ordering system menu application.
It would have been recognized that applying the known techniques of selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen; and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen, as taught by Silva, to the teachings Chase, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into 

Chase in view of Silva does not explicitly teach the selecting in step b. being by a router; the selecting in step c. being by a router; d. notifying, by the server, at least one second kitchen electronic device located in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item; e. receiving, at the server, a notification from at least one first kitchen electronic device located in the first kitchen that the first corresponding food item is prepared; and f. notifying, by the server, at least one second kitchen electronic device located in the second kitchen of the arrival of the first corresponding food item at the second kitchen.
Baggott, however, teaches a computerized system for product creation (i.e. [0007]), including the known technique of selecting by a router (Baggott, see at least: [0052] and [0050] - “the instructions may be issued by order queue 106A and sent using a communication router of system 100 to the applicable food station manager application(s) [i.e. selecting by a router]” and “order queue 106A is configured to store information generated by the system 100 and/or retrieved from one or more information sources”);
106A and sent using a communication router of system 100 to the applicable food station manager application(s) [i.e. selecting by a router]” and “order queue 106A is configured to store information generated by the system 100 and/or retrieved from one or more information sources”);
d. notifying, by the server, at least one second kitchen electronic device located in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item (Baggott, see at least: [0053] and [0055] - “food stations may include a plurality of equipment and perform functions of food preparation activities such as a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté, to name a few non-limiting examples. Each of the food stations…perform one or more of the functions delegated, assigned, or otherwise allocated to the kitchen manager application, and the food station manager applications therein, according to the present disclosure. For clarity, functions may be delegated to more than one food station manager application [i.e. that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item]” and “each of the plurality of food station manager applications in the kitchen may be configured to route communications (i.e., transmit information) to and generally communicate with each other food station manager application in the kitchen [i.e. notifying, by the server, at least one second kitchen electronic device located in the second kitchen]…one or more additional kitchens (e.g. with kitchen manager application 108B) may be associated with system 100, and the each of the plurality of kitchens may be located remotely from each other [i.e. first kitchen and second 
e. receiving, at the server, a notification from at least one first kitchen electronic device located in the first kitchen that the first corresponding food item is prepared (Baggott, see at least: [0052] - “The food station manager application [i.e. receiving at the server] may further be configured to provide information regarding when to wait to perform a particular act (such as dropping French fries into the fryer), and may further be configured to receive inputs from an operator such as reporting when a task is complete [i.e. receiving, at the server, a notification from at least one first kitchen electronic device located in the first kitchen that the first corresponding food item is prepared]”); and
f. notifying, by the server, at least one second kitchen electronic device located in the second kitchen of the arrival of the first corresponding food item at the second kitchen (Baggott, see at least: [0053] and [0055] - “food stations may include a plurality of equipment and perform functions of food preparation activities such as a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté, to name a few non-limiting examples. Each of the food stations…perform one or more of the functions delegated, assigned, or otherwise allocated to the kitchen manager application [i.e. notifying, by the server, at least one second kitchen electronic device located in the second kitchen of the arrival of the first corresponding food item at the second kitchen], and the food station manager applications therein, according to the present disclosure. For clarity, functions may be delegated to more than one food station manager application” and “one or more additional kitchens (e.g. with kitchen manager application 108B) may be associated with system 100, and the each of the plurality of kitchens may be located remotely from each other [i.e. first kitchen and second kitchen], and operably configured to 
It would have been recognized that applying the known techniques of selecting being by a router and selecting being by a router, as taught by Baggott, to the teachings Chase in view of Silva, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modifications of selecting being by a router and the selecting being by a router, as taught by Baggott, into the method of Chase in view of Silva would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for an order to be ready for pick up by when all items have been recently completed (see Baggott, [0069]).
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method as taught by Chase in view of Silva, the acts of notifying, by the server, at least one second kitchen electronic device located in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item; receiving, at the server, a notification from at least one first kitchen electronic device located in the first kitchen that the first corresponding food item is prepared; and notifying, by the server, at least one second kitchen electronic device located in the second kitchen of the arrival of the first corresponding food item at the second kitchen, as taught by Baggott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 11, the combination of Chase/Silva/Baggott teaches the method of claim 10.
	Baggott further teaches wherein one or more of steps c) and d) are performed based on an estimated time to complete preparation of one of the first corresponding food item and the second corresponding food item (Baggott, see at least: [0069] - “order 1, item 5 requires the longest cook time (eight time periods) amongst all the items in order 1.  Similarly, order 1, item 2 requires the shortest cook time (two time periods).  When the each of the five items in order 1 are cooked in parallel, the system 100 determines that the cook time will be approximately eight time periods (because of the longest duration of item 5).  In one embodiment, the kitchen manager application 108A makes these determinations and then calculates the wait times before dispatching the item to the appropriate food station for each item in the order [i.e. wherein one or more of steps c) and d) are performed based on an estimated time to complete preparation of one of the first corresponding food item and the second corresponding food item].  The wait times are calculated such that all items in the order will complete cooking at the same time, such that the order is ready for pick up by a delivery agent when all items have been recently completed”). It would have been obvious to one of ordinary skill in the art before the effective filing date of 

		Regarding claim 12, the combination of Chase/Silva/Baggott teaches the method of claim 10.
		Baggott further teaches wherein one or more of steps c) and d) are triggered by step e) (Baggott, see at least: [0052] and  [0053] - “The food station manager application may further be configured to provide information regarding when to wait to perform a particular act (such as dropping French fries into the fryer), and may further be configured to receive inputs from an operator such as reporting when a task is complete [i.e. step e)]” and “food stations may include a plurality of equipment and perform functions of food preparation activities such as a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté, to name a few non-limiting examples. Each of the food stations…perform one or more of the functions delegated, assigned, or otherwise allocated to the kitchen manager application [i.e. one or more of steps c) and d) are triggered by step e)], and the food station manager applications therein, according to the present disclosure. For clarity, functions may be delegated to more than one food station manager application”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chase in view of Silva with Baggott for the reasons identified above with respect to claim 10.

		Regarding claim 13, the combination of Chase/Silva/Baggott teaches the method of claim 10.
wherein the at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen comprises one of a display device and a printer (Baggott, see at least: [0055] and [0094] - “Each of the plurality of food stations in the kitchen may also include a display means [i.e. the at least one first kitchen electronic device located in the first kitchen and at least one second kitchen electronic device located in the second kitchen comprises one of a display device] which may comprise various types of known displays such as liquid crystal diode displays, light emitting diode display, and the like upon which information may be displayed in a manner perceptible to the user” and “in some embodiments a code is printed on the order or on a ticket [i.e. and a printer] or the like associated with the order”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chase in view of Silva with Baggott for the reasons identified above with respect to claim 10.

Regarding claim 14, the combination of Chase/Silva/Baggott teaches the method of claim 10. Chase further discloses:
-g. receiving, at the server, a delivery storage notification from a delivery storage electronic device that the food item is located at one of a plurality of delivery storage locations (Chase, see at least: [0056] - “Each kitchen 310 that is ordered to produce a food item 114 associated with a food order 110 produces the food item 114 and has the packaging electronically marked and/or tagged with the food item 114 and food order ID 111 (e.g., using labeling system 330), and then outputs the electronically marked and/or tagged food item 114 to a sorting system 340 [i.e. receiving, at the server, a delivery storage notification from a delivery storage electronic device] controlled by facility computer server 320 of Central Kitchen Facility 300. Facility computer server 320 directs the sorting system 340 to first aggregate all of the food items 114 included in a specific order 110 [i.e. that the first food item is located at one of a plurality of delivery storage locations], and then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300” Examiner notes that the location of each order to be aggregated in the sorting system are the plurality of delivery storage locations).

Allowable Subject Matter
In the present application, claims 7-9 would be allowable if rewritten or amended to overcome the Claim Objections, the rejections under 35 U.S.C. §101 as well as 35 U.S.C. §112 set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:
Regarding the 35 U.S.C. §103 rejection, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.
Claims 7-9 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Chase et al. (US 2019/0035037 A1), previously cited Silva et al. (US 2009/0228836 A1), previously cited Baggott et al. (US 2018/0025298 A1), and newly cited Rao et al. (US 2020/0249660 A1). Chase teaches a. receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items (Chase, see at least: [0042], [0044], and [0050]); b. selecting from one or more food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen and routing the first corresponding food item identifier to a one 
Silva teaches selecting from one or more alternative food item identifiers a first corresponding food item identifier when the identifier of the first food item is not used by the first kitchen (Silva, see at least: [0044] and [0043]); and selecting from one or more alternative food item identifiers a second corresponding food item identifier when the identifier of the second food item is not used by the second kitchen (Silva, see at least: [0044] and [0043]). 
Baggott teaches selecting being by a router (Baggott, see at least: [0050]) and receiving a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen (Baggott, see at least: [0052]).


Chase, Silva, Baggott, and Rao, however, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL reference U (cited 12/22/2021 in PTO-892) teaches a virtual food court that allows customers to order items from the menus of different restaurants to be delivered in one order, but does not teach or suggest alone or in combination the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not 

Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that the claims of the present application are eligible under
Section 101 as the claims are not directed to “Certain Methods of Organizing Human Activity” such as “commercial interaction,” the claims are directed to a system that allows a computer system, including server 12, router 14, and database/ table 28 to receive, translate, process, and route food orders between multiple computer systems, including a user's device 4 and devices 16, 18, 20 in kitchens. '175 App. at paras. 0014-17 (Remarks, page 9).
	Examiner respectfully disagrees. The claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including: a. receiving, at a server, the food order associated with the customer at an ordering electronic device, the order comprising at least first and second food items; b. selecting, by a router, from one or more alternative food item identifiers a first corresponding food item identifier based on an identifier of the first food item and information associated with the first kitchen, when the identifier of the first food item is not used by the first kitchen, and routing the first corresponding food item identifier to a one or more first kitchen electronic devices located at the first kitchen; c. selecting, by the router, from one or more alternative food item identifiers a second corresponding food item identifier based on an identifier of the second food item and information associated with the second kitchen, when the identifier of the second food item is not used by the second kitchen, and routing the second corresponding food item identifier to a one or more second kitchen electronic devices located at the second kitchen; d. receiving, at the server, a first food item delivery storage notification from one of one or more delivery storage electronic devices indicating the first food item is located at one of a plurality of delivery storage locations; and e. receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second -2-food item is prepared for storage, and, in response, transmitting to the one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item. The bolded features fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. The server, ordering electronic device, router, one or more first kitchen electronic devices, one or more second kitchen electronic devices, and one or more delivery storage electronic devices are additional elements, Examiner has not stated the additional elements are directed to “Certain Methods of Organizing Human Activity,” rather the additional elements fail to integrate the abstract idea into a practical application for reasons detailed under Step 2A, Prong 2.
	Additionally, Examiner points out that the claims do not recite a database and do not any translating. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Visual Memory, the claims were found eligible as they focus on “specific asserted improvement in computer capabilities” and the claims were further found eligible based on the specification's explicit discussion of advantages offered by the technological improvement, relying further on Enfish and Thales and as in Visual Memory, Enfish, and Thales, the disclosure and claims of the present application focus on a specific asserted improvement in computer capabilities, and the specification includes an explicit discussion of advantages offered by that improvement; similarly the claimed invention’s translating capabilities by the server and router as described in the specification focus on a specific asserted improvement in computer capabilities and the specification includes an explicit discussion of advantages offered by that improvement, the claims of the present application are not directed to an abstract idea and are, therefore, eligible under Section 101 (Remarks, pages 9-10).
	Examiner respectfully disagrees. In Visual Memory, Enfish, and Thales, while the specification provided a description of how the claims improved computer capabilities, the claims actually recited the features that provided for these improved computer capabilities. The current claims do not recite the features in the specification that describe the server and router translating data, rather, the claims merely recite receiving data at a server and selecting data by a router. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amended claims do not provide for any purported improved computer capabilities and fail to apply the abstract idea into a practical application. 

	Applicant further argues that the abstract idea is integrated into a practical application as above, the claims of the present application are directed to software that allows a server to receive an order, translate it, then communicate the order to devices at multiple kitchens, despite 
	Examiner respectfully disagrees. The current claims do not recite the features in the specification that describe the server and router translating data, rather, the claims merely recite receiving data at a server and selecting data by a router. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, merely receiving data at a server and selecting data by a router does not actually improve computer communication technology as the recitations of receiving data at a server and selecting data by a router amount to no more than mere instructions to apply the exception using generic computer components. The amended claims do not provide for any purported improved computer capabilities and fail to apply the abstract idea into a practical application.

	Applicant further argues that the claims of the present invention offer “significantly more” than the abstract idea as, similar to Bascom, the claims of the present application require a specific location for the software: it must be stored on a server and router. Accordingly, applicant respectfully asserts the invention of the present application, particularly the software that allows translation and communication of orders between computers not otherwise possible offers "significantly more" and constitutes an inventive concept (Remarks, pages 11-12).
	Examiner respectfully disagrees. In BASCOM, the inventive concept is found in the unconventional and non-generic combination of known elements, providing individually In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amended claims do not amount to significantly more than the abstract idea.
	
Rejections under 35 U.S.C. §103
	Applicant argues that claims 1 and 7 are patentable over the cited references the cited references do not teach or suggest “f. transmitting to a one or more delivery storage electronic devices the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item" as Chase teaches directing a sorting system to aggregate "all of the food items 114 included in a specific order 110, then directs the completed order 110 to an order-loading zone in the Central Kitchen Facility 300" and nowhere does Chase show or suggest how it aggregates, i.e., collects, an order and sends it to a loading zone. Claims 1 and 7 do not attempt to cover all 
	Examiner respectfully disagrees. Chase discloses electronically marking the food items with a food order ID, outputting said electronically marked food items to the sorting system that is then directed to aggregate all of the food items included in a specific order then directs the completed order to an order-loading zone (see Chase, [0056]). The location of the first food item is at the sorting system and said location is transmitted to the device of the sorting system [i.e. one or more delivery storage electronic devices] to indicate that the particular item of an associated order is now at the location of the sorting system so when a second item is outputted to the location of the sorting system, the first item and second item are aggregated [i.e. so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage location of the first food item]. If the sorting system didn’t already have an indication that an item (e.g. the first item) with the same order ID as the second item, than it wouldn’t be able to aggregate them. Thus, Chase discloses this feature.
	Examiner notes that claim 7 has been amended to recite “f. receiving, at the server, a second food item completion notification from the one or more second kitchen electronic devices located at the second kitchen indicating the second food item is prepared for storage, and, in response, transmitting to the one or more second kitchen electronic devices located at the second kitchen the delivery storage location of the first food item so the second food item may be stored in a delivery storage location the same as or proximate to the delivery storage 

	Applicant further argues that claim 10 is patentable over the cited references as applicant respectfully asserts the cited prior art, alone or in combination, does not show or suggest “notifying, by the server, at least one electronic device in the second kitchen that the second kitchen will receive the first corresponding food item from another kitchen for incorporation with the second corresponding food item" in that Baggott teaches a kitchen having multiple food stations with food station manager applications that guide or control functions performed at the food stations. Using the terminology of Baggott, that reference does not show or suggest a second food station manager application receiving a notification from a first food station manager regarding the completion of a first food item that was prepared at the first food station and will be incorporated into a second food item at the second food station (Remarks, pages 13-14).
	Examiner respectfully disagrees. Baggott teaches each of the plurality of food station manager applications in the kitchen may be configured to route communications to and generally communicate with each other food station manager application in the kitchen such, an individual food station manager being configured to receive information such as when a task is complete and when to delay a certain task, and different food stations being in charge of different tasks such as “a salad bar, pizza, sandwich, broiler, flattop or griddle, grille, pasta, and sauté” (see Baggott, [0052]-[0053]), and [0055]). The first food station can communicate with a second food station that their assigned task for an order, such as sautéing a portion of an order, is completed and the second food station can now add this sautéed a portion of an order so a pasta or sandwich 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Roa et al. (US 2012/0233237 A1) teaches multiple kitchens that provide a delivery point where food can be picked up or delivered to a given location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIELLE E WEINER/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625